SWANN, Judge.
This is an appeal from a summary final judgment entered by the trial court for the defendant, Luby Chevrolet, Inc., in a negligence action. The plaintiff, Eduardo Escribano, Sr., a business invitee of the defendant, walked into a fixed, clear, glass panel adjacent to a glass door, and received injuries as a result.
We find from an examination of the record, exhibits and briefs that a genuine issue of material fact existed as to the questions of negligence and contributory negligence which should be resolved by a jury trial. Messina v. Baldi, Fla.App.1960, 120 So.2d 819; Humphrys v. Jarrell, Fla.App.1958, 104 So.2d 404.
The summary final judgment is therefore reversed and the cause remanded for action consistent herewith.
Reversed and remanded.